In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: December 21, 2018

* * * * * * * * * * * * * *
IOLA SYKES,                *
                           *                              No. 17-716V
          Petitioner,      *                              Special Master Sanders
                           *
 v.                        *
                           *
SECRETARY OF HEALTH        *                              Decision; Optic Neuritis; Tetanus-
AND HUMAN SERVICES,        *                              Diphtheria-acellular-Pertussis (“TDaP”)
                           *                              Vaccine; Dismissal; Insufficient Proof
          Respondent.      *
* * * * * * * * * * * * * *

                                              DECISION1

       On May 31, 2017, Iola Sykes (“Petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program (“Program” or “Act”). 42 U.S.C. § 300aa-10 to
-34 (2012).2 Petitioner alleged that she suffered from Optic Neuritis as a result of the Tetanus-
Diphtheria-acellular-Pertussis (“TDaP”) vaccination she received on September 6, 2016. Petition,
ECF No. 1. The information in the record, however, does not show entitlement to an award under
the Program.

        On December 17, 2018, Petitioner submitted a Motion for a Decision Dismissing her
petition. ECF No. 46. In her motion, Petitioner conceded that “[a]n investigation of the facts and
science supporting this case, including consultation with an appropriate qualified neuro-
opthalmologist, has demonstrated to Petitioner that she will be unable to prove that she is entitled
to compensation in the Vaccine Program.” Id. at 1. Therefore, Petitioner requested that the
undersigned issue a decision dismissing her case. Id. Respondent did not object to Petitioner’s
Motion. Id. at 2.



1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the Decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), a party has 14 days to identify and move to delete
medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the
rule requirement, a motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such material
will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99–660, 100 Stat. 3755.

                                                     1
        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain evidence that the injury alleged by
Petitioner was caused by the TDaP vaccination.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim,
and Petitioner has not filed a supportive opinion from an expert witness. Therefore, in the absence
of evidence to support Petitioner’s claim that her vaccination caused her alleged injury, this case
must be dismissed for insufficient proof. The Clerk shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.

                                                     2